Case 8:19-cv-00199-AG-JDE Document 19 Filed 05/06/19 Page 1 of 2 Page ID #:146




                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 19-00199 AG (JDEx)            Date                            May 6, 2019
 Title       DENNIS FUGNETTI V. BIRD B GONE, INC.




 Present: The Honorable       ANDREW J. GUILFORD
          Melissa Kunig                         Not Present
           Deputy Clerk                  Court Reporter / Recorder           Tape No.
       Attorneys Present for Plaintiffs:            Attorneys Present for Defendants:

 Proceedings:           [IN CHAMBERS] ORDER REGARDING MOTION TO
                        DISMISS

This is a copyright infringement case. Plaintiff Dennis Fugnetti sued Defendant Bird B Gone,
Inc. asserting one claim for copyright infringement. (See generally Compl., Dkt. No. 1.) Now
Defendant attacks Plaintiff’s claim under Federal Rule of Civil Procedure 12. (See Mot., Dkt.
No. 12 at 1.)

Section 411(a) of the Copyright Act provides, with certain exceptions not relevant here, that
“no civil action for infringement of the copyright in any United States work shall be instituted
until . . . registration of the copyright claim has been made in accordance with this title.” See
17 U.S.C. § 411(a). The Supreme Court recently held that “‘registration . . . has been made’
within the meaning of 17 U.S.C. § 411(a) not when an application for registration is filed, but
when the [United States Copyright Office] has registered a copyright after examining a
properly filed application.” Fourth Estate Pub. Benefit Corp. v. Wall-Street.com, LLC, et al., 139 S.
Ct. 881, 892 (March 4, 2019) (quoting 17 U.S.C. § 411(a)).

Defendant bases its motion on Fourth Estate, arguing Plaintiff fails comply with Section 411(a)
because the Flying Pigeon Image wasn’t registered with the United States Copyright Office
when Plaintiff filed his complaint for copyright infringement. (Mot. at 4-6.) Plaintiff admits he
didn’t receive copyright registration for the Flying Pigeon Image until April 9, 2019—more
than two months after he filed his complaint for copyright infringement. (Opp’n at 5.)

But Plaintiff insists his claim survives Fourth Estate under a relation-back theory. (Id. at 4.)
Plaintiff argues that, because he eventually received a “perfected copyright certificate” with an
                                       CIVIL MINUTES – GENERAL
                                               Page 1 of 2
Case 8:19-cv-00199-AG-JDE Document 19 Filed 05/06/19 Page 2 of 2 Page ID #:147




                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 19-00199 AG (JDEx)            Date                        May 6, 2019
 Title       DENNIS FUGNETTI V. BIRD B GONE, INC.


effective date of October 23, 2019, “[Plaintiff] is in full compliance with § 411(a) and the
recent Fourth Estate [Supreme Court] opinion.” (Id. at 4-7.) Thus, Plaintiff says Defendant’s
motion “is moot and should be denied.” (Id. at 7.)

Plaintiff’s argument directly contradicts the Supreme Court’s decision in Fourth Estate. Fourth
Estate expressly concludes “Section 411(a) bars a copyright owner from suing for infringement
until ‘registration . . . has been made.’” Fourth Estate, 139 S. Ct. at 888. Thus, Fourth Estate
clearly envisions copyright registration as a prerequisite to suing for copyright infringement.
See id. at 892 (noting that “§ 411(a)’s general rule requires owners to await action by the
Register before filing suit for infringement”). So Plaintiff’s argument that copyright
registration need not occur until after a claim for copyright infringement has already been
brought makes little sense.

The Court therefore GRANTS Defendant’s motion dismissing this action. But the Court
doesn’t intend this Order to prevent Plaintiff from filing a new lawsuit alleging new facts
complying with Fouth Estate.




                                                                                        :       0
                                                      Initials of Deputy Clerk mku




                                     CIVIL MINUTES – GENERAL
                                             Page 2 of 2
